 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                    Case No.: 18-CV-2735 W (BGS)
      SASA INVESTMENT HOLDINGS,
12    LLC, a Florida limited liability                ORDER GRANTING:
13    company, SANJAY MADAN; and                      (1) PLAINTIFFS’ MOTION FOR AN
      ANJLI MADAN,                                    EXTENSION OF TIME TO FILE
14
                                    Plaintiffs,       OPPOSITION [DOC. 30], AND
15                                                    (2) DEFENDANTS’ MOTIONS TO
     v.                                               DISMISS THE COMPLAINT [DOC.
16
      HEMANT CHHATRALA; JENISH                        7, 8, 29]
17    PATEL; TRAV-COR &
18    INVESTMENTS, INC., a California
      corporation; ORANGE COAST TITLE
19    COMPANY, a California Corporation;
20    BANK OF AMERICA, N.A.;
      CHHATRALA INVESTMENTS, LLC
21    a California limited partnership;
22    JSAKGP, INC., a California
      corporation; PRAGATI
23    INVESTMENTS, LLC, a California
24    limited liability company; and SHIVA
      MANAGEMENT, INC., a California
25    corporation,
26                                Defendants.
27        Pending before the Court are motions to dismiss filed by Defendant Orange Coast
28   Title Company (“OCTC”), Defendant Pragati Investment, LLC (“Pragati”), and
                                                  1
                                                                           18-CV-2735 W (BGS)
 1   Defendant Bank of America, N.A. (“BOA”). Plaintiffs SASA Investment Holdings,
 2   LLC, Sanjay Madan and Anjli Madan oppose all three motions.
 3            The Court decides these matters on the papers submitted and without oral
 4   argument. See Civil L. R. 7.1(d.1). As an initial matter, the Court GRANTS Plaintiffs’
 5   request for an extension of time to oppose BOA’s motion [Doc. 30] and, therefore, deems
 6   Plaintiffs’ opposition to BOA’s motion as timely filed. For the reasons stated below, the
 7   Court GRANTS Defendants’ motions [Docs. 7, 8, 29].
 8
 9   I.       BACKGROUND
10            In October 2013, Plaintiff Sanjay Madan met with Bhavesh Patel1, a managing
11   member of a Florida limited liability company. (Compl. ¶ 12.) Based on B. Patel’s
12   advice, Madan, Plaintiff Anjili Madan, and Plaintiff SASA Investment Holdings, LLC
13   (“SASA”) paid $450,000 to Defendant Chhatrala, LLC, for a membership interest in
14   Chhatrala, LLC, Chhatrala Opportunity Fund, and Waterfall Properties, LLC. (Id. ¶¶ 13–
15   14.) Thereafter, in January 2014, Chhatrala, LLC and SASA entered a Membership
16   Interest Purchase agreement, whereby SASA paid Chhatrala $200,000 for a 5%
17   membership interest in Defendant JSAK. (Id. ¶¶ 15–16.)
18            Plaintiffs did not receive executed copies of the Partnership Agreement, any
19   amendments made to the agreement, or the Membership Interest Agreement. (Compl. ¶
20   18.) Nor did they receive any information regarding how or where their funds were being
21   invested. (Id. ¶ 19.) Madan, therefore, reached out to B. Patel and Defendant Jenish
22   Patel (who claimed to be a Chhatrala, LLC representative) numerous times to obtain
23   copies of the agreements but received no response. (Id. ¶¶ 20–24.) Accordingly, in
24   order to find out what happened to their investment, Plaintiffs filed a petition for pre-suit
25   discovery. (Id. ¶ 28.) The petition was granted, and Plaintiff’s counsel took depositions
26
27
28   1
         It is unclear from the Complaint whether Bhavesh Patel is related to Defendant Jenish Patel.
                                                           2
                                                                                             18-CV-2735 W (BGS)
 1   and requested documents from Chhatrala, LLC, its partners, investors, and related
 2   entities. (Id. ¶ 29.)
 3          Plaintiffs discovered B. Patel had invested their funds in non-existent partnerships
 4   and placed the funds in a bank account at Mega Bank, which was controlled by J. Patel
 5   although he had no authority to use Plaintiffs’ funds. (Compl. ¶ 31.) Plaintiffs further
 6   allege that J. Patel’s fraudulent transactions were “handled” by Defendants Trav-Cor &
 7   Investments, Inc. (Trav-Cor), OCTC and BOA. (Id. ¶ 34.)
 8          On December 4, 2018, Plaintiffs filed this lawsuit against nine defendants. The
 9   Complaint lists three causes of action: fraud and conversion against J. Patel, and
10   accounting presumably against all defendants.2 (Compl. ¶¶ 36–50.) Defendants OCTC,
11   BOA, and Pragati have all filed motions to dismiss under Federal Rule of Procedure
12   12(b)(6) asserting the same argument: (1) they have no relationship with Plaintiffs that
13   would require an accounting; and (2) they do not owe Plaintiffs money. (OCTC MTD
14   [Doc. 7-1] 3:25–28; BOA MTD [Doc. 29] 3:25–28; Pragati MTD [8-1] 5:7–8,23–25).
15
16   II.    LEGAL STANDARD
17          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the
18   complaint’s sufficiency. See North Star Int’l. v. Arizona Corp. Comm’n., 720 F.2d 578,
19   581 (9th Cir. 1983). Dismissal of a claim according to this rule is proper only in
20   “extraordinary” cases. United States v. Redwood City, 640 F.2d 963, 966 (9th Cir.
21   1981). A complaint may be dismissed as a matter of law for two reasons: (1) lack of a
22   cognizable legal theory, or (2) insufficient facts under a cognizable theory. Robertson v.
23   Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984).
24
25
     2
26     Page one of the Complaint lists nine defendants: H. Chhatrala, J. Patel, OCTC, BOA, Chhatrala, LLC,
     JSAK, Pragati, and Shiva. However, JSAK, Pragati, and Shiva are not listed under any cause of action.
27   The Court assumes for purposes of this motion that Pragati was meant to be included in the accounting
     cause of action.
28

                                                       3
                                                                                        18-CV-2735 W (BGS)
 1          As the Supreme Court explained, “[w]hile a complaint attacked by a Rule 12(b)(6)
 2   motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
 3   provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
 4   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
 5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, the allegations in the
 6   complaint “must be enough to raise a right to relief above the speculative level.” Id.
 7   Additionally, all material allegations in the complaint, “even if doubtful in fact,” are
 8   assumed to be true. Id. The court must assume the truth of all factual allegations and
 9   must “construe them in the light most favorable to the nonmoving party.” Gompper v.
10   VISX, Inc., 298 F.3d 893, 895 (9th Cir. 2002). The complaint and all reasonable
11   inferences therefrom are construed in the plaintiff’s favor. Walleri v. Fed. Home Loan
12   Bank of Seattle, 83 F.3d 1575, 1580 (9th Cir. 1996). Nevertheless, conclusory legal
13   allegations and unwarranted inferences are insufficient to defeat a motion to dismiss.
14   Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir. 2001).
15
16   III.   DISCUSSION
17          Defendants OCTC, BOA, and Pragati argue the Complaint fails to state an
18   accounting cause of action. The Court agrees.
19          A cause of action for an accounting is a proceeding in equity whereby the court
20   adjudicates the amount due to the plaintiff. See Fredianelli v. Jenkins, 931 F.Supp. 2d
21   1001, 1025 (N.D. Cal. 2013) (quoting Verdier v. Super. Ct. in and for City & Cty of S.F.,
22   88 Cal. App. 2d 572, 530 (1948). An action for an accounting is appropriate when (1)
23   there is a relationship between the plaintiff and defendant that requires an accounting, or
24   (2) the “accounts are so complicated that an ordinary legal action demanding a fixed sum
25   is impracticable,” and there is some balance due to the plaintiff that can “only be
26   ascertained by an accounting.” See Teselle v. McLoughlin, 173 Cal. App. 4th 156, 179
27   (2009); Quinteros v. Aurora Loan Servs., 740 F.Supp. 2d 1163, 1170 (E.D. Cal. 2010).
28   Additionally, there is no right to an accounting if there is no misconduct by the

                                                   4
                                                                                  18-CV-2735 W (BGS)
 1   defendant. Union Bank v. Super. Ct. of L.A., 31 Cal. App. 4th 573, 593–594 (1995)
 2   (finding no right to a cause of action because plaintiff admitted the defendant did not
 3   engage in misconduct).
 4          Plaintiffs do not plead sufficient facts to establish any misconduct by OCTC, BOA,
 5   or Pragati.3 As to OCTC and BOA, the Complaint alleges that they “handled” J. Patel’s
 6   fraudulent transactions, and that they “knew or should have known [J. Patel] had no
 7   authority to act on behalf of JSAK or the Chhatrala Corporations.” (Compl. ¶¶ 34, 35.)
 8   These vague and conclusory statements do not provide sufficient information notifying
 9   OCTC or BOA what they are alleged to have done wrong. For example, the allegations
10   fall well short of suggesting that OCTC or BOA were collaborating with J. Patel and
11   there are no other factual allegations indicating how OCTC or BOA should have known
12   J. Patel was engaging in misconduct. Nor is it clear what Plaintiffs mean by the
13   allegation that OCTC and BOA “handled” the fraudulent transactions. With respect to
14   Pragati, the Complaint has no information about how it was involved in any transactions
15   or misconduct. As Pragati points out in its motion, the body of the Complaint contains no
16   allegations against it, and it is not identified in the heading of Plaintiffs’ accounting cause
17   of action. (Pragati MTD 3:11–13; Compl. 3:1–3). Because there is no right to an
18   accounting if there is no misconduct, Defendants are entitled to dismissal.
19          The Complaint also does not plead sufficient facts to establish there is a
20   relationship between Plaintiffs and OCTC, BOA or Pragati that would require an
21   accounting. Instead, the Complaint alleges in conclusory terms: “There exists a
22   relationship between Plaintiffs and each of the Defendants that requires an accounting.”
23   (Compl. ¶ 48.) This allegation is insufficient. See Ove, 264 F.3d at 821.
24
25   3
       Relying on Union Bank, Defendants argue they should be dismissed because they do not owe Plaintiffs
26   money. But the reason Union Bank concluded that no money was owed was because “plaintiffs admitted
     . . . defendant did nothing wrong . . . .” Id., 31 Cal.App.4th at 594. Here, Plaintiffs allege in the
27   accounting cause of action that “some balance is due to Plaintiffs” and thus arguably allege Defendants
     owe them money. (Compl. ¶ 49.) Similar to Union Bank, however, the reason this allegation is
28   insufficient is because Plaintiffs failed to plead facts demonstrating misconduct by Defendants.
                                                       5
                                                                                         18-CV-2735 W (BGS)
 1          In their opposition, Plaintiffs insist there is a relationship between them and each
 2   of the three Defendants that would require an accounting. However, Plaintiffs rely on
 3   facts not alleged in the Complaint. (Opp’n. to OCTC MTD [Doc. 15] 2:20; Opp’n to
 4   BOA MTD [Doc. 31] 2:19–21; Opp’n to Pragati MTD [Doc. 21] 5:11–14). Because
 5   Defendants challenge is to the Complaint as currently pled, Plaintiffs’ reliance on those
 6   facts is unavailing. 4
 7          However, Plaintiffs alternatively request leave to amend. Because Plaintiffs have
 8   not been given leave to amend in this case, and Defendants have not shown that leave to
 9   amend would be futile, the Court will grant Plaintiffs’ request.
10
11   IV.    CONCLUSION & ORDER
12          The Court GRANTS Plaintiffs’ request for an extension of time to oppose BOA’s
13   motion [Doc. 30] and, therefore, Plaintiffs’ opposition to BOA’s motion as deemed
14   timely filed. In light of the foregoing, the Court GRANTS Defendants’ motions to
15   dismiss [Docs. 7, 8, 29] WITH LEAVE TO AMEND. Plaintiffs’ first amended
16   complaint, if any, must be filed on or before November 13, 2019.
17          IT IS SO ORDERED.
18   Dated: October 31, 2019
19
20
21
22
23
24
25   4
      The Court recognizes another potential issue with the Complaint. An accounting is not available if the
26   “plaintiff alleges the right to recover a sum certain or a sum that can be made certain by calculation.”
     Teselle, 173 Cal.App.4th at 179. Plaintiffs allege in their Complaint that they paid Chhatrala $450,000
27   on October 1, 2013, and $200,000 on January 29, 2014, for a total of $650,000. (Compl. ¶¶ 14,16.) This
     appears to establish the right to recover a sum certain. However, because none of the parties address this
28   argument in detail, the Court declines to rule on the issue.
                                                         6
                                                                                           18-CV-2735 W (BGS)
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     7
         18-CV-2735 W (BGS)
